Citation Nr: 0910883	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus for the period from February 
24, 1990 until May 30, 2001.

2.  Entitlement to increased evaluations for degenerative 
disc disease of the lumbar spine, rated as 20 percent 
disabling prior to September 7, 2007 and as 40 percent 
disabling as of that date.

3.  Entitlement to increased evaluations for right lower 
extremity radiculopathy, rated as 10 percent disabling prior 
to September 7, 2007 and as 30 percent disabling as of that 
date.

4.  Entitlement to increased evaluations for left lower 
extremity radiculopathy, rated as 10 percent disabling prior 
to September 7, 2007 and as 20 percent disabling as of that 
date.

5.  Entitlement to an increased evaluation for a 
postoperative left scaphoid fracture, currently evaluated as 
20 percent disabling.

6.  Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for a 
postoperative scar of the left iliac crest bone.

8.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June to August of 
1982, from May 1983 to March 1986, and from February 1987 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in January 2006 and March 2007. 

Following notification of a recent rating decision in August 
2008, the RO received a Notice of Disagreement from the 
Veteran's representative in February 2009 that addressed the 
eight evaluations on appeal and also indicated that the 
Veteran was entitled to such evaluations "as early as 
February 24, 1990."  In the same month, the RO informed the 
representative that these issues were already on appeal.  The 
Board observes that the representative has not responded to 
this RO letter and would further point out that in this 
decision the Board has addressed both the assigned ratings 
and the question of whether "staged" ratings are warranted.

In July 2006, the RO granted entitlement to a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities (TDIU).  In a June 2008 
Supplemental Statement of the Case, the RO noted that, based 
on newly assigned staged ratings, this grant was being 
discontinued because the Veteran now had a combined service-
connected disability evaluation of 100 percent.  See 
38 C.F.R. § 4.16 (2008).  The only response from the Veteran 
or his representative on this matter is from the letter 
received in February 2009, in which the representative 
indicated that "the Veteran contents that he is entitled to 
an individual unemployability grant as early as February 24, 
1990."  As the representative has raised an earlier 
effective date claim, this matter is referred back to the RO 
for appropriate action.

Finally, while the Veteran's representative noted in an 
August 2007 Substantive Appeal that the Veteran was seeking a 
Board video conference hearing, the Veteran responded in 
January 2008 that he was not seeking a hearing.  See 
38 C.F.R. § 20.704(e) (2008).

The issue of entitlement to an increased evaluation for 
pseudofolliculitis barbae is addressed in the REMAND section 
of this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Evidence from the period from February 24, 1990 until May 
30, 2001 contains minimal findings as to pes planus, with no 
suggestion whatsoever of a disability that was more than 
severe in degree during that time.

2.  Medical records dated prior to September 7, 2007 contain 
no notations of incapacitating episodes due to degenerative 
disc disease of the lumbar spine, ankylosis, or flexion 
limited to 30 degrees; as of that date, however, there is 
evidence of flexion limited to 30 degrees, but no suggestion 
of incapacitating episodes or ankylosis.

3.  Medical records dated prior to September 7, 2007 contain 
no indication of right lower extremity radiculopathy that was 
more than mild in degree; as of that date, however, there is 
evidence of moderate to severe radiculopathy.

4.  Medical records dated prior to September 7, 2007 contain 
no indication of left lower extremity radiculopathy that was 
more than mild in degree; as of that date, however, there is 
evidence of moderate radiculopathy.

5.  The Veteran's postoperative left scaphoid fracture is 
productive of limitation of motion of the wrist, but there is 
no evidence of neurological symptoms that are more than mild 
in degree or of ankylosis.

6.  While the Veteran takes medication for his essential 
hypertension, this disability is not productive of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  

7.  The Veteran's postoperative scar of the left iliac crest 
bone is not productive of instability, pain, or resultant 
limitation of function of an affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bilateral pes planus for the period from February 
24, 1990 until May 30, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2008).

2.  The criteria for increased evaluations for degenerative 
disc disease of the lumbar spine, rated as 20 percent 
disabling prior to September 7, 2007 and as 40 percent 
disabling as of that date, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4,45, 4.71a, Diagnostic 
Codes 5242 and 5243 (2008).

3.  The criteria for increased evaluations for right lower 
extremity radiculopathy, rated as 10 percent disabling prior 
to September 7, 2007 and as 30 percent disabling as of that 
date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 8521 (2008).

4.  The criteria for increased evaluations for left lower 
extremity radiculopathy, rated as 10 percent disabling prior 
to September 7, 2007 and as 20 percent disabling as of that 
date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 8521 (2008).

5.  The criteria for an increased evaluation for a 
postoperative left scaphoid fracture, currently evaluated as 
20 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic 
Code 8512 (2008).

6.  The criteria for an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2008).

7.  The criteria for a compensable evaluation for a 
postoperative scar of the left iliac crest bone have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, 
Diagnostic Codes 7803-7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Bilateral pes planus

As a preliminary matter, the Board notes that the RO, in a 
March 2007 rating decision, effectuated the Board's March 
2007 grant of service connection for bilateral pes planus.  
An initial 30 percent evaluation was assigned as of February 
24, 1990, with an increase to 50 percent as of May 30, 2001 
based upon a VA examination from that date showing semi-rigid 
flat feet, bunions, and hammertoes.  The Veteran's April 2008 
Notice of Disagreement (received within one year of 
notification in April 2007) and December 2008 Substantive 
Appeal clearly indicate that he is only appealing the initial 
30 percent evaluation, not the current 50 percent evaluation.  
This is also reflected in the December 2008 Statement of the 
Case.  The Board will accordingly address the issue as such.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, severe 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities warrants a 30 
percent evaluation.  A 50 percent evaluation contemplates a 
pronounced disability, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 
The Board also notes that the provisions of this code section 
have not been revised since February 24, 1990, the date that 
service connection was effectuated for this disorder.

In this case, there is copious medical documentation from the 
period from February 24, 1990 until May 30, 2001, but very 
few references pertaining to the claim at hand.  A VA 
hospital report from April and May of 1996 indicates that the 
Veteran had "normal range of motion" of the extremities and 
a gait within normal limits.  A January 1998 VA treatment 
record includes a notation of bilateral feet pronated with 
pes planus.  Later in the same month, the Veteran testified 
at an RO hearing that he had pain in the feet, "[n]ot 
today," that "comes and goes." 

Given the relative dearth of findings as to pes planus 
subsequent to service but prior to May 30, 2001, the Board 
has also considered the relevant service treatment records.  
In November 1987, the Veteran was treated for calluses and 
metatarsophalangeal joint deformities.  A progressively 
painful bilateral bunion deformity was noted in December 
1987.  X-rays from December 1987 revealed bilateral hallux 
valgus deformities, especially on the left side; and 
bilateral pes planus.  Corrective surgery was scheduled for 
March 1988, but it was cancelled in light of anxiety and 
elevated blood pressure.  While in-service findings were 
cited by the RO in the March 2007 rating decision as the 
basis for the initial 30 percent evaluation, they are not 
consistent with the criteria for a 50 percent evaluation 
because there is no indication of a pronounced level of 
disability.  

In short, there is no suggestion of a pes planus disability 
from the period from February 24, 1990 until May 30, 2001 
that was of a level of severity consistent with the criteria 
for a 50 percent evaluation under Diagnostic Code 5276.  The 
Board also notes that there is was no evidence from that 
period to suggest such symptoms as painful motion, functional 
loss due to pain, excess fatigability, weakness, or 
additional disability during flare-ups, as would warrant 
consideration under DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995) and 38 C.F.R. §§ 4.40 and 4.45.

Accordingly, the claim for an initial evaluation in excess of 
30 percent for bilateral pes planus for the period from 
February 24, 1990 until May 30, 2001 must be denied.  
38 C.F.R. §§ 4.3, 4.7.

III.  Degenerative disc disease of the lumbar spine

The RO has adjudicated the Veteran's claim under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

Under the formula for evaluating lumbar spine disorders 
(Diagnostic Codes 5235-5242), a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates 
that normal range of motion of the thoracolumbar spine 
encompasses flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 
percent evaluation contemplates intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bedrest prescribed 
by a physician and treatment by a physician.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately, and, as noted 
below, such evaluations have already been assigned for 
radiculopathy of both lower extremities.  

Prior to September 7, 2007, a June 2005 VA outpatient 
treatment record includes an impression of mild degenerative 
changes involving the lumbar spine, along with a notation of 
range of motion decreased to the trunk.  An April 2006 VA 
treatment record indicates that MRI findings confirmed lower 
lumbar degenerative disc disease.  Other symptoms included 
increased lordosis and active lumbar range of motion limited 
to the right posterior greater than the left posterior, with 
pain.  Also noted were normal flexion to "-2" of the floor 
and limited extension.  

A June 2006 VA orthopedic examination report indicates that 
range of motion studies of the lumbar spine revealed forward 
bending to 60 degrees, right side bending to 35 degrees, left 
side bending to 25 degrees, left twisting to 10 degrees, and 
right twisting to 15 degrees.  The examiner noted that the 
Veteran's low back would exhibit significant functional loss 
during flare-ups, though he declined to specify an exact 
amount of loss on the basis that it would be speculation.  
The examiner also noted that the Veteran had painful motion 
on side bending and twisting and that additional limitation 
following repetitive use would be expected in the spine.  
Finally, the examiner indicated that the Veteran had not 
worked in a year and that, if he were to work, he would have 
problems with bending, lifting, and straining.

Even taking into account the objective finding of functional 
loss, there is no basis for an increased evaluation on 
account of flexion, given the extent of flexion shown.   The 
Board also notes that there exists no schedular basis for an 
evaluation in excess of 20 percent on account of limitation 
of motion other than flexion.  See DeLuca v. Brown, supra.  
Moreover, there is no evidence of incapacitating episodes of 
intervertebral disc syndrome or ankylosis.  Overall, there is 
no basis for an evaluation in excess of 20 percent prior to 
September 7, 2007.

The Board is aware that the VA hypertension examination 
conducted in September 7, 2007 revealed that the Veteran 
would not flex forward to more than 30 degrees, thus 
providing a basis for the 40 percent evaluation assigned as 
of that date.  The 40 percent evaluation, however, is the 
highest available evaluation solely on the basis of 
limitation of motion.  Again, the September 2007 VA 
examination revealed no evidence whatsoever of either 
incapacitating episodes or ankylosis.  Without evidence of 
either, there is no basis whatsoever for a schedular 
evaluation in excess of 40 percent for the Veteran's disorder 
as of September 7, 2007.

Overall, the evidence does not support an evaluation in 
excess of 20 percent prior to September 7, 2007, or in excess 
of 40 percent for the period beginning on that date, for 
degenerative disc disease of the lumbar spine.  The Veteran's 
claim must accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.

IV.  Radiculopathy of the lower extremities

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, ratings are 
assigned for incomplete paralysis of the external popliteal 
(common peroneal) nerve that is mild (10 percent), moderate 
(20 percent), or severe (30 percent).  A 60 percent 
evaluation is assigned for complete paralysis, with foot drop 
and slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of the toes lost, abduction of the foot lost, 
adduction weakened, and anesthesia covering the entire dorsum 
of the foot and toes.  

Prior to September 7, 2007, an April 2005 VA treatment record 
contains notations of deep tendon reflexes that were 2+ of 
the knees, 2+ of the left ankle, and absent on the right 
ankle.  However, a June 2005 record indicates that the 
Veteran had symmetrical reflexes and strength of 4/5.  An 
April 2006 record reflects that the Veteran complained that 
the right side of his back was slightly worse than the left 
side.  The objective findings were minimal, as deep tendon 
reflex and sensory testing were not performed.  

The Veteran's June 2006 VA orthopedic examination revealed 
motor strength of 5/5 in the left lower extremity and 4/5 in 
the right quadriceps, with 5/5 on the right otherwise.  There 
was right-sided hypesthesia down the lateral side of the calf 
and into the lateral portion of the foot.  The right ankle 
jerk was trace.  Other reflexes were 3+.  The examiner could 
not detect any motor weakness in the left foot or ankle, but 
there was 4/5 weakness in the right quadriceps.  While these 
findings suggest a more significant disability picture on the 
right than on the left, overall the findings are consistent 
with disability that was no more than mild for either lower 
extremity.  Consequently, there is no basis for evaluations 
in excess of 10 percent for radiculopathy of either lower 
extremity prior to September 7, 2007.  

On September 7, 2007, the Veteran underwent a VA hypertension 
examination, which revealed decreased pinprick perception 
over a stocking distribution below the mid-calf on the right 
leg, but not on the left.  Deep tendon reflexes were 1+ and 
equal, except that the right ankle reflex could not be 
obtained.  There was no muscular atrophy.  The examiner 
further noted the neurological findings of the right leg and 
indicated that a neurological examination was scheduled.  

Later in the same month, a VA neurological examination was 
conducted.  During that examination, the Veteran reported 
bilateral lumbar radiculopathy, more on the right.  
Bilaterally, deep tendon reflexes were 2+ at the knees and 
absent at the ankles, and toes were downgoing.  The motor 
examination revealed good strength of the iliopsoas, 
hamstrings, and quadriceps.  The Veteran had 4/5 strength of 
the extensor hallicis longus muscle.  He also had decreased 
pinprick on the right and in the L5 and S1 distribution, and 
on the left in the S1 distribution.  His gait was antalgic.  
The examiner found lumbar radiculopathies, involving both L5 
and S1, but with the current complaint mainly in the L5 
distribution.  The Veteran had some slight weakness causing 
difficulty with gait and an occasional fall.  The examiner's 
finding of moderate to severe radiculopathy on the right 
provided the basis for the 30 percent evaluation on that 
side, whereas the finding of moderate left radiculopathy was 
determined to support a 20 percent evaluation; both 
evaluations were effectuated as of the date of the September 
7, 2007 VA examination.

The Board notes that the characterization of the degree of 
disability of both lower extremities from the September 2007 
VA neurological examination is entirely consistent with the 
criteria for the presently assigned disability evaluations.  
The Board is also aware that the criteria for paralysis of 
the sciatic nerve (Diagnostic Code 8520) were included in a 
May 2008 notice letter and that these criteria provide higher 
evaluations at certain levels of disability (i.e., 40 percent 
for moderately severe incomplete paralysis, 60 percent for 
severe cases).  The September 2007 VA examination report, 
however, does not indicate sciatica or other symptoms 
specific to the sciatic nerve.  Consequently, the Board finds 
no basis for an increase under Diagnostic Code 8520.  

Overall, the evidence does not support evaluations in excess 
of 10 percent for right and left lower extremity 
radiculopathy prior to September 7, 2007; an evaluation in 
excess of 30 percent for right lower extremity radiculopathy 
as of that date; or an evaluation in excess of 20 percent for 
left lower extremity radiculopathy as of that date.  The 
Veteran's claims must accordingly be denied.  38 C.F.R. 
§§ 4.3, 4.7.

V.  Postoperative left scaphoid fracture

The RO has rated the Veteran's postoperative left scaphoid 
fracture by analogy under 38 C.F.R. § 4.124a Diagnostic Code 
8512.  See 38 C.F.R. §§ 4.20, 4.27.  This section concerns 
the lower radicular group.  As the Veteran is right-handed, 
the criteria for a minor extremity apply.  See 38 C.F.R. 
§ 4.69.  Under this section, evaluations are assigned for 
incomplete paralysis that is mild (20 percent), moderate (30 
percent), severe (40 percent), and complete, with all 
intrinsic muscles of hand, and some or all of flexors of 
wrist and fingers, paralyzed (substantial loss of use of 
hand) (60 percent).

The Veteran's postoperative left scaphoid fracture was 
addressed during a June 2006 VA orthopedic examination.  
During this examination, the Veteran reported fingertip 
numbness on the left side "on and off."  Range of motion 
testing of the left wrist revealed supination to 65 degrees, 
pronation to 90 degrees, dorsiflexion to 70 degrees, and 
palmar flexion to 65 degrees.  Pain was noted on palmar 
flexion.  The pertinent diagnosis was status post left 
scaphoid fracture, healed, and the examiner noted that wrist 
discomfort was very minimal but definitely related to 
service.

This disability was also addressed during a September 2007 VA 
hypertension examination.  During the examination, the 
Veteran described a 1984 left wrist scaphoid bone fracture, 
with current cramping of the hand, decreased grip strength, 
limitation of motion of the wrist, and pain with dorsiflexion 
of the wrist in the inferior area of the scar.  The 
examination revealed wrist dorsiflexion to 30 degrees, palmar 
flexion to 30 degrees, deviation to the ulnar side to 25 
degrees, and deviation to the radial side to 20 degrees.  
None of these motions caused pain, and there was no change in 
range of motion or pain after three repetitions.  Also, there 
was no muscle spasm or tenderness.  The pertinent impression 
was residuals of a left scaphoid bone fracture, status post 
surgical repair.  

In this case, the only objective symptomatology of the 
postoperative left scaphoid fracture involves limitation of 
motion and pain of the wrist.  There is no suggestion of 
incomplete paralysis of the left lower radicular group that 
is more than slight in degree.  As such, there is no basis 
for an evaluation in excess of 20 percent under Diagnostic 
Code 8512.

The Board has considered whether an increased evaluation 
might also be warranted under musculoskeletal criteria 
(38 C.F.R. § 4.71a).  However, Diagnostic Code 5215, 
concerning limitation of motion of the wrist, does not allow 
for an evaluation in excess of 10 percent; there is 
accordingly no basis for an increase solely in view of 
limitation of motion.  Moreover, there is no evidence of 
ankylosis of the wrist, thus precluding consideration of 
Diagnostic Code 5214.

Overall, there is no basis for an evaluation in excess of 20 
percent for a postoperative left scaphoid fracture, and the 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.

VI.  Hypertension

The RO has evaluated the Veteran's service-connected 
essential hypertension at the 10 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Under this section, a 10 percent evaluation is warranted in 
cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent evaluation contemplates diastolic 
pressure predominantly 120 or more.  A 60 percent evaluation 
is warranted for diastolic pressure predominantly 130 or 
more.

In this case, the Veteran's hypertension was addressed in a 
September 2007 VA hypertension examination report.  This 
report indicates blood pressure readings of 133/85, 131/82, 
and 136/91, with the Veteran noted to be on Verapamil and 
Lisinopril.  However, there is no evidence received in 
conjunction with this appeal to suggest diastolic pressure of 
110 or more or systolic pressure of 200 or more, let alone 
predominantly.  

Accordingly, there is no basis for an evaluation in excess of 
10 percent for essential hypertension, and the Veteran's 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.

VII.  Left iliac crest scar

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars.

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Under Diagnostic Code 
7804, a maximum evaluation of 10 percent is warranted in 
cases of superficial scars that are painful on examination.  
Also, under Diagnostic Code 7805, scars may be evaluated on 
the basis of limitation of function of the affected part.

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim will be considered solely under 
the criteria effective as of the date of the claim.

The Veteran's left iliac crest scar was addressed in a 
September 2007 VA hypertension examination report.  During 
the examination, the Veteran described numbness for two to 
three millimeters on either side of the scar, but no pain or 
tenderness.  The examination revealed the scar to be three 
inches long and three millimeters wide and not raised, 
deforming, or tender.  There was no loss of tissue or 
adherence to the underlying tissue, and the scar was not 
cosmetically significant.  The examiner rendered an 
impression of a "[n]on-significant" scar on the left iliac 
crest area.

In the absence of objective evidence of instability, pain, or 
secondary loss of function due to the Veteran's left iliac 
crest scar, the claim for a compensable evaluation for this 
disorder must be denied.  38 C.F.R. §§ 4.3, 4.31.

VIII.  Consideration of staged and extra-schedular ratings

Except as otherwise indicated with the lumbar spine disorder 
and the bilateral lower extremity radiculopathy, the Board 
finds that there is no basis for "staged" ratings pursuant 
to Hart or Fenderson in this appeal.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
the claimed disorders have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent, or indeed 
any, periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

IX.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his initial claim for service connection for bilateral pes 
planus in a November 2002 letter.  As this claim concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which also granted service connection (here 
effectuating the Board's own grant), there can be no 
prejudice to the Veteran in failing to give adequate 5103(a) 
notice for the service connection claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 
22, 2003) (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues 
following a service connection grant, such as initial rating 
and effective date claims).

Also, the Veteran was notified of the information and 
evidence needed to substantiate and complete the six noted 
claims for increased existing evaluations in a July 2005 
letter.  Those claims, however, are subject to the notice 
letter requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), including that: (1) VA must notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the July 2005 letter was 
in substantial compliance with Vazquez-Flores to the extent 
that the Veteran was notified that he needed to submit 
evidence of worsening that could include specific medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.  This letter did not, however, address the specific 
diagnostic criteria corresponding to the Veteran's claims.  
As such, he received inadequate notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

Here, the Board notes that the applicable diagnostic criteria 
were provided to the Veteran in both a July 2007 Statement of 
the Case and a corrective letter, issued pursuant to Vazquez-
Flores, in May 2008.  The Veteran's increased rating claims 
were subsequently readjudicated in a June 2008 Supplemental 
Statement of the Case.  Accordingly, the Board finds that any 
notice errors are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that, in an August 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's relevant medical records have been 
obtained, and he has been afforded multiple VA examinations 
in conjunction with this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus for the period from February 24, 
1990 until May 30, 2001 is denied.

Entitlement to increased evaluations for degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling 
prior to September 7, 2007 and as 40 percent disabling as of 
that date, is denied.

Entitlement to increased evaluations for right lower 
extremity radiculopathy, rated as 10 percent disabling prior 
to September 7, 2007 and as 30 percent disabling as of that 
date, is denied.

Entitlement to increased evaluations for left lower extremity 
radiculopathy, rated as 10 percent disabling prior to 
September 7, 2007 and as 20 percent disabling as of that 
date, is denied.

Entitlement to an increased evaluation for a postoperative 
left scaphoid fracture, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a compensable evaluation for a postoperative 
scar of the left iliac crest bone is denied.


REMAND

The RO has evaluated the Veteran's pseudofolliculitis barbae 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7813.  The 
provisions of both codes have been furnished to the Veteran 
in both a July 2007 Statement of the Case and a May 2008 
notice letter.  Under Diagnostic Code 7813, dermatophytosis 
is to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); scars (Diagnostic Codes 7801-7805); 
or dermatitis (Diagnostic Code 7806).  

In this regard, the Board notes that the Veteran has not been 
provided with the criteria of Diagnostic Code 7806 to date.  
These provisions concern the symptoms of dermatitis and the 
percentage of the whole body and of the exposed areas of the 
body that are covered by this skin disorder.  A review of the 
Veteran's September 2007 skin examination indicates 
symptomatology corresponding to the criteria of Diagnostic 
Code 7806, including cystic scarring, post-inflammatory 
hyperpigmented papules of the neck, and icepick scarring on 
the cheeks.  The examiner also addressed the amount of 
surface area, of both the total body and the exposed areas 
only, covered by this disorder.  In view of this, the absence 
of notification to the Veteran of the provisions of 
Diagnostic Code 7806 is a procedural defect requiring 
additional action prior to a Board adjudication of this 
claim.  See 38 C.F.R. § 19.9 (2008).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an increased evaluation for 
pseudofolliculitis barbae.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  It is 
essential that this letter include the 
provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

2.  Then, the claim for an increased 
evaluation for pseudofolliculitis barbae 
should be readjudicated, with 
consideration of all applicable 
diagnostic codes, including Diagnostic 
Code 7806.  If the determination remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


